Citation Nr: 0913857	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

The appellant's current low back disorder did not manifest 
until many years after service and is not shown by the 
medical evidence of record to be related to his active duty 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in June 2006, advised the appellant of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the appellant underwent a VA examination in May 
2008.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for certain chronic 
diseases, including arthritis, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of inservice 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the appellant served on active duty from 
December 1963 to December 1965.  As demonstrated on his Form 
DD 214, the appellant was assigned to Battery E, 2nd 
Battalion, 10th Artillery, Third U.S. Army.  Herein, the 
appellant asserts that his current low back disorder was 
incurred in or is due to his active duty service.  
Specifically, the appellant claims that his military 
specialty required of him heavy lifting and that this heavy 
lifting resulted in his current low back disorder.

A longitudinal review of the appellant's service treatment 
records reveals one instance of inservice treatment of his 
back in November 1965.  The circumstances necessitating 
treatment of the appellant's back were not described, nor was 
a diagnosis provided.  The appellant's separation 
examination, also dated in November 1965, was negative for 
complaints of or treatment for a low back disorder.

During the February 2009 hearing before the Board, the 
appellant testified that he first received post-service 
treatment for his low back disorder one year after his 
December 1965 discharge.  Records resulting from this 
treatment were unavailable for review because, as the 
appellant further testified, the medical practice was 
dissolved in 1972.

In June 2006, the appellant noted that his attempts to obtain 
treatment records dated between 1966 and 1996 were 
unsuccessful because the records were "discarded" and/or 
had been dispersed between 5 different physicians who were 
deceased, retired, or were in nursing facilities.

A treatment report dated in January 2006 represented the 
first evidence of record wherein the appellant complained of 
low back pain.  This report primarily concerned treatment or 
monitoring of the appellant's diabetes and hypertension.  The 
appellant reported that he had "some low back pain on and 
off," but was deemed stable otherwise.  No diagnosis was 
provided.

In April 2007, the appellant underwent Static Scanning sEMG, 
which quantifies the levels of spinal muscle tension.  
Results from the sEMG study indicated high muscle tension at 
T11, L1, and L3.  The report noted that this high tension may 
have been caused by the appellant bracing due to spinal 
subluxations or some other spinal condition.  The report also 
indicated below normal muscle tension at C2, C4, C6, and T1.  
The report listed several possible causes for below normal 
muscle tension:  muscle fatigue; too much tissue between the 
measuring electrodes and muscle; use of muscle relaxers; and 
the lack of an underlying spinal problem.  None of the 
possible causes of the measured high or below normal muscle 
tension were specifically assigned to the appellant's low 
back disorder, nor was a diagnosis provided.

In May 2008, the appellant underwent a VA examination to 
determine the presence, severity, and etiology of any then 
present low back disorder.  As reported by the appellant, his 
low back disorder was manifested by intermittent numbness and 
tingling to the anterior right upper leg.  Moreover, there 
was no history of fatigue, hospitalizations, surgery, 
neoplasm, or decreased motion, but the appellant reported 
stiffness, weakness, spasms, and lower back pain brought on 
by certain body positioning.  The appellant described this 
pain as severe, which lasted only minutes and occurred 
several times each year.  The appellant also reported severe 
flare-ups occurring every 5 to 6 months that last more than a 
month each time.  The appellant stated that he was able to 
walk 1 to 3 miles and that he occasionally used a back brace.  
Upon physical examination, the examiner found posture and 
head position to be normal; symmetrical in appearance; normal 
gait; no abnormal spinal curvatures; no cervical or 
thoracolumbar spine ankylosis; and no spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness of the 
thoracic sacrospinalis.  Sensory examination of the lower 
extremities was normal.  The appellant demonstrated no pain 
on active range of motion, but there was pain following 
repetitive motion.  The appellant was able to walk toe-to-
heel and his "get up and go" from a chair was strong.  
Radiological examination of the lumbrosacral spine revealed 
lumbar vertebrae in satisfactory alignment without acute 
compression, fracture, or dislocation.  There was slight loss 
of disc height and vacuum disc phenomenon at L5-S1.  Vascular 
calcifications were seen along with mild, diffuse osteopenia.  
The sacrociliac joints were symmetrical and his bowel gas 
pattern was normal.  The diagnosis was mild disc disease and 
osteopenia; normal range of motion.  The examiner continued:

Review of the [appellant's] service 
record revealed [scant] documentation 
for his then back condition.  It is 
presumed that condition was a self-
limiting, nondisabling problem not 
likely to produce lasting permanent 
problems.  The [appellant's] discharge 
physical didn't reveal any lumbar spine 
or back problems or concerns.  The 
[appellant's] back care history doesn't 
support the idea he had lifelong back 
problems after military service.  His 
exam today didn't produce disabling 
results.  His x-ray reveals degenerative 
findings and no findings suggestive of 
an old traumatic injury and he 
essentially had full range of motion on 
exam.  He also has radiographic findings 
suggesting [sic] of mild osteopenia 
which, by itself, can cause bone pain in 
the effected area.  Therefore, it is 
this examiner's opinion, based on the 
evidence at hand, that the [appellant's] 
current back condition is not related to 
his military service.

At the February 2009 hearing before the Board, the appellant 
reiterated the circumstances giving rise to his service 
connection claim at issue herein.  The appellant also 
recounted the post-service treatment he received for his 
current low back disorder.  As noted above, the appellant 
testified that records of the first post-service treatment he 
received were unavailable due to the dissolution of the 
medical practice.  He also testified that treatment records 
dated between 1966 and 1996 were discarded or so dispersed as 
to be unavailable.  The appellant further testified that he 
did not experience a post-service low back injury or incident 
of aggravation, and that pain associated with his low back 
disorder occurs once or twice each year.

The appellant referred to a specific instance of treatment 
when he threw his back out as a result of sneezing.  The 
appellant testified that he went to the emergency room and 
was given two injections of an unknown nature sometime in 
November or December 2005.  He returned for a follow-up 
appointment two weeks later.  A review of the treatment 
records from this time period do not reveal an emergency room 
visit and the only injection noted was an influenza vaccine.


Based on a review of the evidence of record, the Board finds 
that service connection for low back disorder is not 
warranted.  The appellant testified before the Board that he 
received treatment for his low back disorder as early as 1 
year after his discharge from active duty service.  Although 
this statement is competent evidence that he received 
treatment, this statement is not competent evidence that 
arthritis was shown to a compensable degree within the first 
year after service discharge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The first post-service documentation wherein the appellant 
complained of or was treated for low back pain was dated in 
January 2006, more than 40 years after his discharge.  This 
lengthy period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology of a 
chronic disorder, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).  

The appellant's statements are competent evidence about what 
he experienced during and after service; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, the appellant's statements are not 
competent evidence to establish a causal relationship between 
his current low back disorder and his active duty service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical opinion of record 
concerning the etiology of the appellant's current low back 
disorder is negative to the appellant's claim.  

Thus, in the absence of competent medical evidence that the 
appellant's low back disorder is related to his active duty 
service, the preponderance of the evidence is against the 
appellant's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


